DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
Claims 1–20 of this application are patentably indistinct from claims 1–4, 8–12, 16–20, 23–25, 27–34 of Application No. 15/364,914.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 and 9–12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (JPH1089988 A) and Kusayanagi (US 2018/0286095 A1).
Regarding claim 1, the combination of Fujimoto and Kusayanagi teaches or suggests a computer implemented method, comprising: determining, by one or more computing devices of a vehicle operating in an autonomous mode (Fujimoto does not appear to teach that the navigation system is used in autonomous vehicles; Kusayanagi, ¶ 0116:  teaches the technology is applicable to autonomous vehicles), a projected trajectory of the vehicle (Kusayanagi, ¶ 0025:  teaches a navigation device that is used to project a vehicle’s travel route; Fujimoto, Abstract and ¶ 0022:  teach using the vehicle’s navigation system to anticipate upcoming turns at intersections); determining, by the one or more computing devices based on the vehicle's projected trajectory and positioning of the vehicle, an anticipated angle of an upcoming turn the vehicle is planning to perform (Fujimoto, Abstract and ¶¶ 0022 and 0024–0026:  teach changing an angle of a virtual viewpoint camera prior to a vehicle encountering an intersection so that the camera looks down to projected path of the vehicle at an angle commensurate with the turning direction identified by the navigation system wherein the distance from the intersection informs the timing of the adjustment to the virtual angle; Examiner notes Nix, not relied upon for the rejection of this claim also teaches this feature in e.g. ¶¶ 0048–0049); adjusting, by the one or more computing devices, an orientation of a virtual camera relative to the vehicle from an initial orientation to an updated orientation by rotating the virtual camera by a camera rotation angle (Fujimoto, Abstract and ¶¶ 0022 and 0024–0026:  teach changing an angle of a virtual viewpoint camera prior to a vehicle encountering an ; and generating for display, by the one or more computing devices, a video corresponding to the virtual camera's updated orientation, the video being configured for presentation to passengers within the vehicle as the vehicle is operating in the autonomous mode (Fujimoto, Abstract and ¶¶ 0022 and 0024–0026:  teach changing an angle of a virtual viewpoint camera prior to a vehicle encountering an intersection so that the camera looks down to projected path of the vehicle at an angle commensurate with the turning direction identified by the navigation system wherein the distance from the intersection informs the timing of the adjustment to the virtual angle; Examiner notes Nix, not relied upon for the rejection of this claim also teaches this feature in e.g. ¶¶ 0048–0049).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Fujimoto, with those of Kusayanagi, because both references are drawn to the same field of endeavor and because combining Fujimoto’s virtual camera viewpoint changes using vehicle turning information from vehicle navigation information, with Kusayanagi’s virtual viewpoint camera changes using vehicle turning information and navigation information for autonomous driving vehicles represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all 
Regarding claim 2, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 1, further comprising comparing, by the one or more computing devices, how far away the upcoming turn is to a predetermined distance (Fujimoto, ¶ 0022: teaches a distance calculated for the vehicle and compared against a threshold distance to determine when the vehicle is close enough to the intersection (turn) that the virtual viewpoint should be changed from a forward-view to an offset (right or left) view).
Regarding claim 3, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 2, wherein upon the one or more computing devices determining that the upcoming turn is located at or less than the predetermined distance, beginning to rotate the virtual camera through a series camera rotation angles corresponding to a set of anticipated angles of the upcoming turn 
Regarding claim 4, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 3, wherein the predetermined distance is based on a current speed of the vehicle and a current distance the vehicle is from the upcoming turn (Kusayanagi, ¶ 0058:  teaches a virtual viewpoint system takes account of speed).
Regarding claim 5, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 4, wherein when the vehicle is traveling at a higher rate of speed the predetermined distance is greater than when the vehicle is traveling at a slower rate of speed (Kusayanagi, ¶ 0058:  teaches a virtual viewpoint system takes account of speed; Distance as a function of speed is a basic concept in vehicle safety systems; Think of braking distance, reaction distance, etc.).
Regarding claim 6, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 1, further comprising mapping one or more angles of the upcoming turn to the camera rotation angle (Kusayanagi, Figs. 3 and 6–8:  illustrate that the angle of the virtual viewpoint depends on the angle of the turn).
Regarding claim 9, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 1, wherein as the vehicle progresses through the turn, the camera rotation angle is continually updated 
Regarding claim 10, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 1, further comprising temporarily ceasing rotation of the virtual camera when the vehicle is stopped or projected to stop (Kusayanagi, Figs. 3 and 6–8:  illustrate the angles are adjusted to coincide with a natural angle of where the driver might be looking or want to look; Examiner notes that when the vehicle is stopped, the inputs into the system that drives the changing angles of the virtual camera stop such that the rotation stops too).
Regarding claim 11, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 1, further comprising returning the virtual camera to a default position upon completion of the turn (Fujimoto, ¶ 0025:  teaches the camera returns to normal view).
Regarding claim 12, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 1, wherein a height and a pitch of the virtual camera is adjusted to capture more or less of the vehicle's surroundings during a driving operation in the autonomous mode (Kusayanagi, Figs. 2A–2C:  illustrate changing a height and pitch of a virtual camera).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, Kusayanagi, and Yamada (US 2014/0292805 A1).
Regarding claim 7, the combination of Fujimoto, Kusayanagi, and Yamada teaches or suggests the computer implemented method of claim 6, wherein the mapping is not a 1:1 correspondence (Yamada, ¶ 0123:  explains that when changing a virtual viewpoint based on a projected turn, it may be wise to angle the viewpoint diagonal (halfway) rather than angle the camera all the way to the left or right; 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Fujimoto and Kusayanagi, with those of Yamada, because all three references are drawn to the same field of endeavor and because combining Fujimoto’s virtual camera viewpoint changes using vehicle turning information from vehicle navigation information, with Kusayanagi’s virtual viewpoint camera changes using vehicle turning information and navigation information for autonomous driving vehicles, and further with Yamada’s virtual viewpoint based on a projected turn not being turned all the way represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Fujimoto, Kusayanagi, and Yamada used in this Office Action unless otherwise noted.
Regarding claim 8, the combination of Fujimoto, Kusayanagi, and Yamada teaches or suggests the computer implemented method of claim 7, wherein when a given angle of the turn is 90° the given angle is mapped to a 45° camera rotation angle (Yamada, ¶ 0123:  explains that when changing a virtual viewpoint based on a projected turn, it may be wise to angle the viewpoint diagonal (halfway) rather than angle the camera all the way to the left or right; Examiner notes Nix, Figs. 4A and 4C illustrates the angles are not 1:1 with the anticipated turn, which is not relied upon for this rejection).
Claims 13–20 rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, Kusayanagi, and Nix (US 2019/0164430 A1).
Regarding claim 13, the combination of Fujimoto, Kusayanagi, and Nix teaches or suggests a vehicle configured to operate in an autonomous driving mode, the vehicle comprising: a steering system; an acceleration system; a deceleration system; a perception system including one or more sensors configured to detect objects in an environment external to the vehicle; an autonomous driving system including one or more processors, the autonomous driving system operatively coupled to the steering system, the acceleration system, the deceleration system and the perception system to control driving of the vehicle in the autonomous driving mode; and a virtual camera system having one or more processors, the virtual camera system being configured to rotate a virtual camera to generate imagery corresponding to oncoming traffic at an unprotected turn, wherein a camera rotation angle of the virtual camera is predetermined for the unprotected turn (Examiner finds the recited features similar to those of claim 1; Therefore, the rationale for the rejection of claim 1, combined with the teachings of Nix, Figs. 4A and 4C regarding blind intersections, teaches or suggests the elements of the instant claim).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Fujimoto and Kusayanagi, with those of Nix, because all three references are drawn to the same field of endeavor and because combining Fujimoto’s virtual camera viewpoint changes using vehicle turning information from vehicle navigation information, with Kusayanagi’s virtual viewpoint camera changes using vehicle turning information and navigation information for autonomous driving vehicles, and further with Nix’s virtual viewpoint based on a projected turn not being turned all the way represents a mere combination of prior art 
Claim 14 lists essentially the same elements as claim 8.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.  As explained in the rejection of claim 7, Nix teaches the feature of diagonal orientations of the virtual camera rather than the 90 degrees that might otherwise be indicated by the angle of the turn.  Alternatively, as explained for the rejection of claim 8, Yamada teaches this feature.
Regarding claim 15, the combination of Fujimoto, Kusayanagi, and Nix teaches or suggests the vehicle of claim 13, wherein the unprotected turn is either where the vehicle is turning onto a road where traffic is moving, or where the road the vehicle is turning onto does not require other vehicles to stop at an intersection
Claim 16 lists essentially the same elements as claim 3.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 17 lists essentially the same elements as claim 6.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 18 lists essentially the same elements as claim 7.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.  As explained in the rejection of claim 7, Nix teaches the feature of a lack of a 1:1 correspondence.  Alternatively, as explained for the rejection of claim 8, Yamada teaches this feature.
Claim 19
Claim 20 lists essentially the same elements as claim 11.  Therefore, the rationale for the rejection of claim 11 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada (US 2014/0292805 A1) teaches a virtual viewpoint changing to a diagonal-front view according to an indication from the turn signal indicator wherein the angle of the view is determined based on the “predicted traveling direction) of the vehicle (e.g. ¶ 0122).
Kojima, et al., “NaviView:  Visual Assistance by Virtual Mirrors at Blind Intersection,” October 2005.
Moore (US 2015/0345976 A1) teaches virtual camera turns ahead of actual turns (e.g. ¶¶ 0038–0030).
Vulcano (US 2014/0365126 A1) teaches a virtual camera following turn-by-turn navigation input (e.g. ¶ 0093) and taking into account threshold distances from intersections (¶ 0317).
Taylor (US 2014/0192181 A1) teaches generating a virtual view (¶ 0089) and taking account of the projected next step in a navigation such as a threshold distance from an intersection (e.g. ¶ 0108).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481